Citation Nr: 1629928	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-47 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1942 to April 1946.  He died in May 2008.  The appellant is the Veteran's surviving son.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.

The Board notes that an unaccredited agent signed various documents that were submitted throughout the course of the appeal, including the appellant's December 2010 substantive appeal.  The appellant was previously advised that the agent was not accredited as a representative by VA's Office of General Counsel.  See September 2008 and December 2008 notice letters.  Moreover, the appellant did not attempt to submit an additional 21-22a appointing the agent as his representative for the claim on appeal.  Therefore, the appellant is currently unrepresented before the Board in this appeal.  

In a June 2010 statement, the Veteran appears to have raised the issue of clear and unmistakable error (CUE) in the May 2010 decision.  However, as the Veteran appealed that decision, it is not final.  A decision is not subject to revision on the basis of CUE before it becomes final, and as the instant matter remains open on direct appeal, the Veteran's CUE assertions are premature. See May v. Nicholson, 19 Vet.App. 310, 317 (2005) ("[A] CUE [motion] (or any collateral attack) cannot lie as to a decision that is still open to direct review.").  As such, the Board will not address whether there was CUE in the May 2010 decision.  See 38 C.F.R. § 3.105 (2015).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the paperless files reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in May 2008, prior to the enactment of the legislation providing for the Filipino Veterans Equity Compensation Fund. 

2.  The appellant as the surviving son of the Veteran is not eligible to receive the one-time payment from the Filipino Veterans Equity Compensation Fund.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 501(a) (West 2015); 38 C.F.R. § 3.203 (2015); American Recovery and Reinvestment Act §1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In certain cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required, when, as a matter of law, entitlement to the benefit cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, resolution of the appellant's claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the VCAA is not applicable to the issue on appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 
 
Section 1002 addresses "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II."  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as a matter of law.  In this regard, the pertinent legislation does not allow for payment of the one-time benefit to surviving children of eligible persons.  

The Board acknowledges the appellant's contentions regarding the scope of the definition of "eligible persons" under Section 1002(d).  However, the Board is bound by the law and has no authority to create exceptions or disregard this very specific limitation on the award of benefits.  38 U.S.C.A. § 7104(c) (West 2015); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Cf. OPM v. Richmond, 496 U.S. 414 (1990).  

Moreover, the record reflects that the Veteran died before the enactment of the American Recovery and Reinvestment Act.  As such, he could not have filed a claim within the requisite time period.  Therefore, even assuming that the appellant were an "eligible person," he would not be entitled to receive a payment from the Filipino Veterans Equity Compensation Fund. 
As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


